Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                              Document      Page 1 of 44
Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                              Document      Page 2 of 44
Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                              Document      Page 3 of 44
Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                              Document      Page 4 of 44
                              150ThirdAvenueSouth
                                                                                 www.pnfp.com
                              Suite900
                              Nashville,TN37201                                Phone800Ͳ264Ͳ3613

                                                                                 Account
RETURNSERVICEREQUESTED                                                         LivingscapesLLC
                                                                                 XXXXXXXX1236




                            LivingscapesLLC
                            DebtorInPossession
                            148StonecrestDrive
                            Nashville,TN372095236




StatementofAccount                                                                                  Horizon75


 Balance9/01/20                    Summary
 $38,645.07
                                         Credits         + $158,290.31
 Balance9/30/20                   Interest        + $.00
 $95,011.86                       Debits          Ͳ $101,923.52

 CreditTransactions
 Deposits
 9/01        INTUITPYMTSOLNDEPOSIT524771992494446        6,964.00
             9215986202LIVINGSCAPESINC
 9/02        INTUITPYMTSOLNDEPOSIT524771992494446         475.00
             9215986202LIVINGSCAPESINC
 9/03        INTUITPYMTSOLNDEPOSIT524771992494446         450.00
             9215986202LIVINGSCAPESINC
 9/03        RegularDeposit                                 117,395.56
 9/04        INTUITPYMTSOLNDEPOSIT524771992494446         100.00
             9215986202LIVINGSCAPESINC
 9/08        INTUITPYMTSOLNDEPOSIT524771992494446         503.50
             9215986202LIVINGSCAPESINC
 9/08        INTUITPYMTSOLNDEPOSIT524771992494446         573.50
             9215986202LIVINGSCAPESINC
 9/11        INTUITPYMTSOLNDEPOSIT524771992494446        1,138.50
             9215986202LIVINGSCAPESINC
 9/15        INTUITPYMTSOLNDEPOSIT524771992494446        4,333.00
             9215986202LIVINGSCAPESINC
 9/18        INTUITPYMTSOLNDEPOSIT524771992494446         425.00
             9215986202LIVINGSCAPESINC
 9/18        RegularDeposit                                  9,576.00




                                                                                                           Page1of7
Case 3:20-bk-03561         Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24                  Desc Main
                                    Document      Page 5 of 44
                                                                      Page2of7
Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24    Desc Main
                              Document      Page 6 of 44
AccountNumber:XXXXXXXX1236


 9/21            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            225.00
 9/23            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC          3,200.50
 9/23            RegularDeposit                                                                 2,897.50
 9/25            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC          6,425.00
 9/28            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            910.00
 9/29            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC          2,163.75
 9/30            INTUITPYMTSOLNDEPOSIT5247719924944469215986202LIVINGSCAPESINC            534.50
 TotalCredits                                                                                    $158,290.31


 DebitTransactions
 OtherDebits
 9/01            628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN083120Card#2282              385.87
 9/01            6100CENTENNIALBLVENGLANDEROSIONNASHVILLETN083120Card#2282                459.42
 9/01            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           13.89
 9/01            PENNNATIONALINRECURPMTS8000271667C230961349LIVINGSTONJAMES         104.82
 9/02            7002NDAVESOUTH#DAVIDSONCOCLENASHVILLETN090120Card#2282                 3.06
 9/02            6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN083120Card#2282                 5.00
 9/02            117BARROWSTREETVENMO8558124430NY090120Card#2282                           133.90
 9/02            TransferviaBankRepresentative                                                2,500.00
 9/02            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            4.75
 9/02            ROBINHOODFunds1464364776SJamesLivingston                         5,000.00
 9/03            6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN090120Card#2282                64.00
 9/03            IBTransferfromD*********236toD*********655                              8,500.00
 9/03            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            4.50
 9/03            NESPOWERUTILITY0000007041SJAMESLIVINGSTON                         95.86
 9/04            5304HARDINGPIKEHARTACEHDWENASHVILLETN090320Card#2282                    32.71
 9/04            628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN090320Card#2282              91.80
 9/04            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            1.00
 9/08            ATMWithdrawal6110HWY231SOUTHCASTALIANTN090720004255Card#2282            53.00
 9/08            212WHITEBRIDGEPIWHITEBRIDGEAUNASHVILLETN090520Card#2282                37.15
 9/08            6400CHARLOTTEPIKECORKYSBBQNASHVILLETN090620Card#2282                     45.84
 9/08            117BARROWSTREETVENMO8558124430NY090420Card#2282                           463.50
 9/08            117BARROWSTREETVENMO8558124430NY090620Card#2282                         1,941.55
 9/08            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            5.04
 9/08            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            5.74
 9/09            1009MAPLESTREETEARTHWAYPRODUC5748487491IN090820Card#2282                 91.34
 9/09            60051STAVENTennesseeContr615Ͳ292Ͳ2989TN090820Card#2282                  387.84
 9/10            6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN090820Card#2282                 5.76
 9/10            TransferviaBankRepresentative                                                  663.60
 9/10            IBTransferfromD*********236toD*********655                              20,000.00
 9/11            INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           10.00
 9/14            612OLDHICKORYBLVDCARWASHPLACENASHVILLETN091220Card#2282                 4.00
 9/14            CAIROSTOPINCNASHVILLETN091320259727Card#2282                                5.77




                                                                                                          Page3of7
Case 3:20-bk-03561              Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24         Desc Main
                                           Document      Page 7 of 44
AccountNumber:XXXXXXXX1236


 9/14       5304HARDINGPIKEHARTACEHDWENASHVILLETN091220Card#2282                    13.53
 9/14       LOWE'S#6297034CHARLNASHVILLETN091220036422Card#2282                       39.94
 9/14       440TerryAveNAmazon.com*MU73Amzn.com/billWA091320Card#2282                74.77
 9/14       845BellRdSQ*GLBFINANCIgosq.comTN091120Card#2282                        350.00
 9/15       5304HARDINGPIKEHARTACEHDWENASHVILLETN091420Card#2282                    16.51
 9/15       440TerryAveNAMZNMktpUS*M4Amzn.com/billWA091420Card#2282                43.98
 9/15       845BellRdSQ*GLBFINANCIgosq.comTN091420Card#2282                        175.00
 9/15       600NORTHPOINTPKWAT&T*BILLPAYME8003310500GA091420Card#2282              488.96
 9/15       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           14.08
 9/16       5304HARDINGPIKEHARTACEHDWENASHVILLETN091520Card#2282                   100.93
 9/16       628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN091520Card#2282             219.60
 9/16       INTUITPYMTSOLNINTUITPMTS5247719924944469215986202LIVINGSCAPESINC         10.00
 9/16       INTUITPYMTSOLNINTUITPMTS5247719924944469215986202LIVINGSCAPESINC       1,138.50
 9/17       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN091520Card#2282                 5.00
 9/17       KROGER#527BELLEVUETN091620501281Card#2282                                   72.73
 9/17       628OLDHICKORYBLVIN*STONETREEM615Ͳ6462208TN091620Card#2282             712.80
 9/17       6214CHARLOTTEPIKEDISCOUNTͲTIREͲTNASHVILLETN091620Card#2282              1,019.74
 9/17       OLBTransferfrom*236to*655Transfer                                         9,500.00
 9/18       440TerryAveNAmazon.com*M46HAmzn.com/billWA091720Card#2282               218.48
 9/18       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            4.25
 9/21       OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA092020Card#2282                .99
 9/21       BP#6631451ROCKLEWISBURGTN092120026542089598Card#2282                          4.05
 9/21       OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA092020Card#2282               10.94
 9/21       OneAppleParkWayAPPLE.COM/BILL866Ͳ712Ͳ7753CA092020Card#2282               25.12
 9/21       KROGER#527BELLEVUETN091920503300Card#2282                                   47.94
 9/21       BP#6631451ROCKLEWISBURGTN092120026542089719Card#2282                         68.17
 9/21       5860TrinityPkwySte6CARFAX*CARFAX.CARFAX.COMVA092120Card#2282           99.99
 9/21       5714CHARLOTTEPIKEO'REILLYAUTOPNASHVILLETN091820Card#2282               113.27
 9/21       6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN091720Card#2282               191.19
 9/21       4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN091820Card#2282            442.46
 9/21       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC            2.25
 9/22       8480N87THSTTULIPWORLD8666889547WI092220Card#2282                       216.75
 9/22       4474CLEECESFERRYRIN*HOOPERFARM615Ͳ2551777TN092120Card#2282           1,075.20
 9/23       147BearCreekFARMBUREAUHEA877Ͳ874Ͳ8323TN092220Card#2282                  39.75
 9/23       5304HARDINGPIKEHARTACEHDWENASHVILLETN092220Card#2282                   109.20
 9/23       147BearCreekFARMBUREAUHEA877Ͳ874Ͳ8323TN092220Card#2282                 223.00
 9/23       4474CLEECESFERRYRIN*HOOPERFARM615Ͳ2551777TN092220Card#2282            560.00
 9/23       OLBTransferfrom*236to*655Transfer                                         9,750.00
 9/23       INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC           16.08
 9/23       WASTEMANAGEMENTINTERNET9049038216SLIVINGSTONJAMES                       323.95
 9/23       HOOPERFARMS,INSALE9215986202JAMESW                                        537.60
 9/23       MOBILEMINI80045617511860748362JAMESLIVINGSTON                       1,783.14
 9/23       MOBILEMINI80045617511860748362JAMESLIVINGSTON                       1,786.00
 9/24       4305HARDINGPIKEFEDEXOFFIC1710NASHVILLETN092320Card#2282                   2.72




                                                                                                     Page4of7
Case 3:20-bk-03561        Doc 21       Filed 10/23/20 Entered 10/23/20 15:12:24         Desc Main
                                      Document      Page 8 of 44
AccountNumber:XXXXXXXX1236


 9/24           4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN092320Card#2282                           33.87
 9/24           6401CENTENNIALBLVLIVINGEARTHCENASHVILLETN092220Card#2282                              71.04
 9/24           MOBILEMINI80045617511860748362JAMESLIVINGSTON                                      163.11
 9/25           O'REILLYAUTOPNASHVILLETN092520026944548611Card#2282                                       8.12
 9/25           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                         10.00
 9/28           ATMWithdrawal31EMarketGALLATINTN092620738200004924Card#2282                            23.00
 9/28           BP#8772931MAPCONASHVILLETN092620027086493775Card#2282                                      20.01
 9/28           7ͲELEVEN41069NASHVILLETN092620027030598258Card#2282                                       20.13
 9/28           O'REILLYAUTOPNASHVILLETN092620027044540614Card#2282                                      67.77
 9/28           211SAkardRoom1210AT&T*PAYMENT800Ͳ288Ͳ2020TX092520Card#2282                        160.50
 9/28           4474CLEECESFERRYRIN*HOOPERFARM615Ͳ2551777TN092520Card#2282                          896.00
 9/28           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                          9.10
 9/28           PENNNATIONALINRECURPMTS3100193796C230961349LIVINGSCAPESINC                     1,626.51
 9/29           4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN092820Card#2282                          442.46
 9/29           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                         47.61
 9/29           TFS888Ͳ729Ͳ2413TFSPAY9342065079JamesLivingston                                        1,523.99
 9/30           4225ASHLANDCITYHWNASHVILLENURSE615Ͳ2443478TN092920Card#2282                          442.46
 9/30           TRIUMPHHOUSESLEAFORDRIMMERBROTHERSLINCOLNGBR092920Card#2282                           596.79
 9/30           INTUITPYMTSOLNTRANFEE5247719924944469215986202LIVINGSCAPESINC                          5.35
 9/30           TRIUMPHHOUSESLEAFORDLINCOLNGBR092920Card#2282                                             1.19
 9/30           TRIUMPHHOUSESLEAFORDLINCOLNGBR092920Card#2282                                             5.37
 9/30           ServiceCharge                                                                                  16.50

 Checks
 9/09           Check905                                                                                         12,094.00
 9/10           Check906                                                                                          2,000.00
 9/04           Check907                                                                                          1,116.93
 9/15           Check907*                                                                                         2,255.00
 9/16           Check908                                                                                             530.75
 9/16           Check909                                                                                          3,137.60
 9/21           Check910                                                                                          1,444.09
 9/25           Check911                                                                                             385.00
 TotalDebits                                                                                                  $101,923.52
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                        $107,352.76        AnnualPercentageYieldEarned                   .00%

InterestEarnedThisPeriod                                  $.00        DaysinPeriod                                      30

InterestPaidYeartoDate                                   $.00        InterestPaid                                     $.00



 DAILYBALANCEINFORMATION
 9/01                             44,645.07    9/10                      108,794.76      9/18                    104,105.34
 9/02                             37,473.36    9/11                      109,923.26      9/21                    101,879.88
 9/03                            146,654.56    9/14                      109,435.25      9/22                    100,587.93
 9/04                            145,512.12    9/15                      110,774.72      9/23                      91,557.21
 9/08                            144,037.30    9/16                      105,637.34      9/24                      91,286.47
 9/09                            131,464.12    9/17                       94,327.07      9/25                      97,308.35

                                                                                                                       Page5of7
Case 3:20-bk-03561               Doc 21        Filed 10/23/20 Entered 10/23/20 15:12:24                   Desc Main
                                              Document      Page 9 of 44
AccountNumber:XXXXXXXX1236



 9/28                    95,395.33   9/29              95,545.02   9/30            95,011.86




                                                                                      Page6of7
Case 3:20-bk-03561      Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                 Document     Page 10 of 44
AccountNumber:XXXXXXXX1236                                           Date                  9/30/20
                                                                       PrimaryAcctNo.      XXXXXXXX1236




         #0             09/03/2020        $117,395.56    #0          09/18/2020            $9,576.00




         #0             09/23/2020          $2,897.50    #905        09/09/2020           $12,094.00




         #906           09/10/2020          $2,000.00    #907        09/04/2020            $1,116.93




         #907           09/15/2020          $2,255.00    #908        09/16/2020             $530.75




         #909           09/16/2020          $3,137.60    #910        09/21/2020            $1,444.09




         #911           09/25/2020           $385.00
                                                                                                   Page7of7
     Case 3:20-bk-03561        Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24     Desc Main
                                        Document     Page 11 of 44
             Transacti                                             Open
   Date       on Type         Terms       Property    Due Date    Balance


08/02/2020   Invoice     Net 15           A-M        08/17/2020         495.00
                                                                  $     495.00


09/27/2020   Invoice     Net 15           A-M        10/12/2020         535.00
                                                                  $     535.00


08/01/2020   Invoice     Net 15           A-M        08/16/2020         727.25
08/24/2020   Invoice     Net 15           A-M        09/08/2020         351.25
09/27/2020   Invoice     Net 15           A-M        10/12/2020         406.25
                                                                  $    1,484.75


09/27/2020   Invoice     Net 15           A-M        10/12/2020         245.00
                                                                  $     245.00


09/27/2020   Invoice     Net 15           A-M        10/12/2020        3,275.00
                                                                  $    3,275.00


09/27/2020   Invoice     Net 30           A-M        10/27/2020         375.00
                                                                  $     375.00


08/01/2020   Invoice     Net 15           A-M        08/16/2020        1,737.50
                                                                  $    1,737.50


06/07/2020   Invoice     Due on receipt   A-M        06/07/2020        2,097.00
                                                                  $    2,097.00


09/27/2020   Invoice     Net 15           A-M        10/12/2020         425.00
                                                                  $     425.00


09/27/2020   Invoice     Net 15           A-M        10/12/2020         225.00
                                                                  $     225.00


09/18/2020   Invoice     Net 30           A-I        10/18/2020       12,248.33
                                                                  $   12,248.33


08/01/2020   Invoice     Net 15           A-M        08/16/2020         175.00
09/27/2020   Invoice     Net 15           A-M        10/12/2020         792.50
                                                                  $     967.50


08/02/2020   Invoice     Net 15           A-M        08/17/2020          80.00



    Case 3:20-bk-03561             Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                            Document     Page 12 of 44
08/24/2020   Invoice   Net 15           A-M    09/08/2020        160.00
09/27/2020   Invoice   Net 15           A-M    10/12/2020        644.50
                                                            $    884.50


08/24/2020   Invoice   Net 15           A-M    09/08/2020        160.00
09/27/2020   Invoice   Net 15           A-M    10/12/2020        265.00
                                                            $    425.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020       2,250.00
                                                            $   2,250.00


09/27/2020   Invoice   Net 30           A-M    10/27/2020        695.00
                                                            $    695.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020        406.25
                                                            $    406.25


09/27/2020   Invoice   Net 15           A-M    10/12/2020        263.00
                                                            $    263.00


08/01/2020   Invoice   Net 15           A-M    08/16/2020        375.00
                                                            $    375.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020       1,430.00
                                                            $   1,430.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020        405.50
                                                            $    405.50


09/27/2020   Invoice   Net 15           A-M    10/12/2020        290.00
                                                            $    290.00


08/24/2020   Invoice   Net 15           A-M    09/08/2020        660.00
                                                            $    660.00


04/08/2019   Invoice   Net 15           A-M    04/23/2019        379.00
12/16/2019   Invoice   Net 15           A-M    12/31/2019         80.00
06/14/2020   Invoice   Net 15           A-M    06/29/2020         40.00
                                                            $    499.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020        478.00
                                                            $    478.00


09/21/2020   Invoice   Due on receipt   A-M    09/21/2020        125.00
                                                            $    125.00


09/27/2020   Invoice   Net 15           A-M    10/12/2020        325.00



    Case 3:20-bk-03561           Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                          Document     Page 13 of 44
                                                           $     325.00


08/24/2020   Invoice   Net 15        A-M      09/08/2020         105.00
                                                           $     105.00


08/02/2020   Invoice   Net 15        A-M      08/17/2020         438.75
                                                           $     438.75


09/27/2020   Invoice   Net 15        A-M      10/12/2020        1,215.00
                                                           $    1,215.00


09/27/2020   Invoice   Net 15        A-M      10/12/2020         445.00
                                                           $     445.00


09/27/2020   Invoice   Net 15        A-M      10/12/2020         915.00
                                                           $     915.00


06/14/2020   Invoice   Net 15        A-M      06/29/2020         305.00
                                                           $     305.00


09/27/2020   Invoice   Net 15        A-M      10/12/2020         300.00
                                                           $     300.00


09/27/2020   Invoice   Net 15        A-M      10/12/2020         140.00
                                                           $     140.00
                                                           $   37,485.08




    Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                         Document     Page 14 of 44
                                    150ThirdAvenueSouth
                                                                                        www.pnfp.com
                                    Suite900
                                    Nashville,TN37201                                 Phone800Ͳ264Ͳ3613

                                                                                        Account
RETURNSERVICEREQUESTED                                                                LivingscapesLLC
                                                                                        XXXXXXXX2655




                                  LivingscapesLLC
                                  DebtorInPossession
                                  148StonecrestDrive
                                  Nashville,TN372095236




StatementofAccount                                                                                         Horizon75


 Balance9/01/20                              Summary
 $903.73
                                                    Credits    + $51,065.60
 Balance9/30/20                              Interest   + $.00
 $1,622.13                                   Debits     Ͳ $50,347.20

 CreditTransactions
 Deposits
 9/01            ReverseNSFItemFee                                 38.00
 9/02            TransferviaBankRepresentative                   2,500.00
 9/02            RefundPaidItemFee                                 76.00
 9/03            IBTransferfromD*********236toD              8,500.00
                 *********655
 9/10            TransferviaBankRepresentative                    663.60
 9/10            IBTransferfromD*********236toD             20,000.00
                 *********655
 9/10            ReverseNSFItemCharge                              38.00
 9/17            OLBTransferfrom*236to*655Transfer            9,500.00
 9/23            OLBTransferfrom*236to*655Transfer            9,750.00
 TotalCredits                                                        $51,065.60



 DebitTransactions
 OtherDebits
 9/01            NSFItemFee                                         38.00




                                                                                                                  Page1of7
Case 3:20-bk-03561              Doc 21     Filed 10/23/20 Entered 10/23/20 15:12:24                   Desc Main
                                          Document     Page 15 of 44
                                                                      Page2of7
Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24    Desc Main
                              Document     Page 16 of 44
AccountNumber:XXXXXXXX2655


 9/02       NSFItemFee                                                               38.00
 9/03       OUTGOINGWIREHeartlandPayrollSolutions                                1,456.82
 9/03       WireTransferFee                                                          25.00
 9/04       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES        129.50
 9/04       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       1,551.04
 9/04       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       2,797.61
 9/09       OverdraftItemFee                                                         38.00
 9/11       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES         81.00
 9/11       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       1,599.67
 9/11       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       2,807.59
 9/18       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES         79.50
 9/18       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       1,832.82
 9/18       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       2,975.19
 9/25       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES         79.50
 9/25       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       1,811.48
 9/25       0190AWWVLIVINGSPAYROLL0190AWWV1474773861LIVINGSCAPES       3,037.80

 Checks
 9/09       Check2003                                                                       610.51
 9/01       Check2010*                                                                      667.77
 9/04       Check2011                                                                       648.99
 9/09       Check20012*                                                                     683.47
 9/04       Check20024*                                                                     596.19
 9/08       Check20025                                                                      637.68
 9/09       Check20026                                                                      705.53
 9/09       Check20027                                                                      683.55
 9/10       Check20028                                                                      663.60
 9/08       Check20029                                                                      641.69
 9/14       Check20030                                                                      627.57
 9/14       Check20031                                                                      672.08
 9/14       Check20032                                                                      739.46
 9/11       Check20033                                                                  11,200.00
 9/15       Check20034                                                                      688.60
 9/15       Check20035                                                                      670.33
 9/14       Check20036                                                                      672.97
 9/21       Check20037                                                                      651.16
 9/24       Check20038                                                                      769.73
 9/21       Check20039                                                                      856.88
 9/22       Check20040                                                                      763.88
 9/22       Check20041                                                                      741.08
 9/28       Check20042                                                                      776.03
 9/28       Check20043                                                                      781.38
 9/28       Check20044                                                                      641.84
 9/28       Check20045                                                                      679.19
 9/29       Check20046                                                                      759.99




                                                                                              Page3of7
Case 3:20-bk-03561         Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24    Desc Main
                                    Document     Page 17 of 44
AccountNumber:XXXXXXXX2655


 9/29           Check20047                                                                                         737.53
 TotalDebits                                                                                                   $50,347.20
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                          $4,804.60      AnnualPercentageYieldEarned                  .00%

InterestEarnedThisPeriod                                  $.00      DaysinPeriod                                     30

InterestPaidYeartoDate                                   $.00      InterestPaid                                    $.00



 ITEMIZATIONOFOVERDRAFTANDRETURNEDITEMFEES
                                                                    TotalForThisPeriod                TotalYearͲtoͲDate

 TotalOverdraftandBounceProtectionPDItemFees                                 $.00                             $.00

 TotalNSFItemFees                                                             $76.00                           $76.00



 DAILYBALANCEINFORMATION
 9/01                               235.96     9/11                      4,418.12      9/23                       11,696.60
 9/02                             2,773.96     9/14                      1,706.04      9/24                       10,926.87
 9/03                             9,792.14     9/15                        347.11      9/25                        5,998.09
 9/04                             4,068.81     9/17                      9,847.11      9/28                        3,119.65
 9/08                             2,789.44     9/18                      4,959.60      9/29                        1,622.13
 9/09                                68.38     9/21                      3,451.56
 9/10                            20,106.38     9/22                      1,946.60




                                                                                                                     Page4of7
Case 3:20-bk-03561              Doc 21         Filed 10/23/20 Entered 10/23/20 15:12:24                 Desc Main
                                              Document     Page 18 of 44
AccountNumber:XXXXXXXX2655                                           Date               9/30/20
                                                                       PrimaryAcctNo.   XXXXXXXX2655




         #2003          09/09/2020           $610.51     #2010       09/01/2020           $667.77




         #2011          09/04/2020           $648.99     #20012      09/09/2020           $683.47




         #20024         09/04/2020           $596.19     #20025      09/08/2020           $637.68




         #20026         09/09/2020           $705.53     #20027      09/09/2020           $683.55




         #20028         09/09/2020           $663.60     #20029      09/08/2020           $641.69




         #20030         09/14/2020           $627.57     #20031      09/14/2020           $672.08
                                                                                                Page5of7
     Case 3:20-bk-03561        Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24     Desc Main
                                        Document     Page 19 of 44
AccountNumber:XXXXXXXX2655                                           Date                  9/30/20
                                                                       PrimaryAcctNo.      XXXXXXXX2655




         #20032         09/14/2020           $739.46     #20033      09/11/2020           $11,200.00




         #20034         09/15/2020           $688.60     #20035      09/15/2020             $670.33




         #20036         09/14/2020           $672.97     #20037      09/21/2020             $651.16




         #20038         09/24/2020           $769.73     #20039      09/21/2020             $856.88




         #20040         09/22/2020           $763.88     #20041      09/22/2020             $741.08




         #20042         09/28/2020           $776.03     #20043      09/28/2020             $781.38
                                                                                                   Page6of7
     Case 3:20-bk-03561        Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24     Desc Main
                                        Document     Page 20 of 44
AccountNumber:XXXXXXXX2655                                           Date               9/30/20
                                                                       PrimaryAcctNo.   XXXXXXXX2655




         #20044         09/28/2020           $641.84     #20045      09/28/2020           $679.19




         #20046         09/29/2020           $759.99     #20047      09/29/2020           $737.53




                                                                                                Page7of7
     Case 3:20-bk-03561        Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24     Desc Main
                                        Document     Page 21 of 44
      Livingscapes Receipts September Exhibit C
                                                  Attachment
   Date         Type       No.         Total           s
09/30/2020   Payment                     530.00
09/30/2020   Payment                   1,439.00
09/28/2020   Payment                     150.00
09/28/2020   Payment                     534.50
09/27/2020   Payment                     100.00
09/27/2020   Payment   1746              815.00
09/27/2020   Payment                   1,353.75
09/27/2020   Payment                     685.00
09/27/2020   Payment                     560.00
09/27/2020   Payment                     225.00
09/26/2020   Payment   5346              135.00
09/26/2020   Payment   2704            1,025.00
09/26/2020   Payment   4089              670.00
09/26/2020   Payment   5349              476.50
09/26/2020   Payment   5331              237.00
09/24/2020   Payment                   6,425.00
09/22/2020   Payment                     607.50
09/21/2020   Payment                   2,593.00
09/18/2020   Payment                     225.00
09/16/2020   Payment                     425.00
09/14/2020   Payment                     408.00
09/14/2020   Payment                   3,925.00
09/13/2020   Payment   8494              180.00
09/13/2020   Payment   2654            2,250.00
09/13/2020   Payment   2422            1,748.00
09/13/2020   Payment   3076            1,215.00
09/13/2020   Payment   0764              944.00
09/13/2020   Payment   6021              900.00
09/13/2020   Payment   4847              891.50
09/13/2020   Payment   4063              765.00
09/13/2020   Payment   4056              565.00
09/13/2020   Payment   1935              542.50
09/13/2020   Payment   8029              500.00
09/13/2020   Payment   3344              446.25
09/13/2020   Payment   0105              425.00
09/13/2020   Payment   6152              400.00
09/13/2020   Payment   351.25            351.25
09/13/2020   Payment   8455              350.00
09/10/2020   Payment                   1,138.50
09/06/2020   Payment                     503.50
09/05/2020   Payment                     573.50
09/03/2020   Payment                     100.00
09/03/2020   Payment   5141           34,269.87
09/03/2020   Payment   7591            9,300.00
09/03/2020   Payment   3293            7,751.25
09/03/2020   Payment   5821            4,610.35
09/03/2020   Payment   1722            3,261.25
09/03/2020   Payment   5821            1,170.00
             Journal   TN Bank
09/03/2020   Entry     and Trust         935.16




   Case 3:20-bk-03561              Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                            Document     Page 22 of 44
09/03/2020   Payment   1720        815.00
09/03/2020   Payment   1614        775.00
09/03/2020   Payment   5821        695.00
09/03/2020   Payment   1358        574.50
09/03/2020   Payment   5852        479.50
09/03/2020   Payment   5821        467.50
09/03/2020   Payment   1176        433.00
09/03/2020   Payment   1416        400.00
09/03/2020   Payment   1358        345.00
09/03/2020   Payment   3981        280.00
09/03/2020   Payment   5344        236.00
09/02/2020   Payment               450.00
09/01/2020   Payment               475.00




   Case 3:20-bk-03561         Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                       Document     Page 23 of 44
                               September Exhibit D
   Date         Type      No.         Payee     Category      Memo       Total
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                              Bank        DiscountRat
                                   QuickBooks Charges & eFee, fee-
09/30/2020   Expense               Payments   Fees        type: Daily.      15.30
                                                          TRIUMPH
                                                          HOUSE
                                                          LINCOLN
                                                          TRIUMPH
                                              Repairs &   HOUSE
09/30/2020   Expense                          Maintenance LINCOLN            5.37
                                                          TRIUMPH
                                                          HOUSE
                                                          TRIUMPH
                                              Repairs &   HOUSE
09/30/2020   Expense                          Maintenance LINCOLN          596.79
                                                          TRIUMPH
                                                          HOUSE
                                                          SLEAFORD
                                                          LINCOLN
                                                          TRIUMPH
                                              Repairs &   HOUSE
09/30/2020   Expense                          Maintenance LINCOLN            1.19
                                              Bank
                                              Charges & Service
09/30/2020   Expense                          Fees        Charge
                                                          4225              16.50
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         4225
                                                         ASHLAND
                                                         CITY HW
                                                         NASHVILLE
                                                         NURSE 615-
                                                         2443478 TN
                                   NASHVILLE Materials & 92920
09/30/2020   Expense               NURSERY Supplies      Card#2282         442.46
                                             Wages       Check
                                             (Hourly) -  20046
09/29/2020   Check     20046                 Regular Pay Check             759.99
                                                         TFS 888-
                                                         729-2413
                                                         TFS PAY
                                                         934206 TFS
                                                         888-729-
                                                         2413 TFS
                                                         PAY
                                                         9342065079
                                             Attorneys & James
09/29/2020   Expense                         Legal Fees Livingston       1,523.99




   Case 3:20-bk-03561           Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                         Document     Page 24 of 44
                                                        4225
                                                        ASHLAND
                                                        CITY HW
                                                        NASHVILLE
                                                        4225
                                                        ASHLAND
                                                        CITY HW
                                                        NASHVILLE
                                                        NURSE 615-
                                                        2443478 TN
                                 NASHVILLE Materials & 92820
09/29/2020   Expense             NURSERY Supplies       Card#2282       442.46
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/29/2020   Expense             Payments   Fees        type: Daily.      5.35
                                            Wages       Check
                                            (Hourly) -  20047
09/29/2020   Check     20047                Regular Pay Check           737.53
                                            Wages       Check
                                            (Hourly) -  20042
09/28/2020   Check     20042                Regular Pay Check           776.03
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/28/2020   Expense             Payments   Fees        type: Daily.
                                                        O'REILLY         47.61
                                                        AUTO P
                                                        NASHVILLE
                                                        TN 92
                                                        O'REILLY
                                                        AUTO P
                                                        NASHVILLE
                                                        TN 92620
                                                        0270445406
                                            Repairs &   14
09/28/2020   Expense                        Maintenance Card#2282
                                                        PENN             67.77
                                                        NATIONAL
                                                        IN RECUR
                                                        PMTS 310
                                                        PENN
                                                        NATIONAL
                                                        IN RECUR
                                                        PMTS
                                                        3100193796
                                            General     C230961349
                                            Liability   LIVINGSCA
09/28/2020   Expense                        Insurance   PES INC        1,626.51




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 25 of 44
                                                         BP#877293
                                                         1MAPCO
                                                         NASHVILLE
                                                         TN 92
                                                         BP#877293
                                                         1MAPCO
                                                         NASHVILLE
                                                         TN 92620
                                                         0270864937
                                                         75
09/28/2020   Expense             BP        Fuel          Card#2282
                                                         ATM            20.01
                                                         Withdrawal
                                                         31 E Market
                                                         GALL ATM
                                                         Withdrawal
                                                         31 E Market
                                                         GALLATIN
                                                         TN 92620
                                                         7382000049
                                           Materials &   24
09/28/2020   Expense                       Supplies      Card#2282
                                                         211 S Akard    23.00
                                                         Room 1210
                                                         AT&T *PAY
                                                         211 S Akard
                                                         Room 1210
                                                         AT&T
                                                         *PAYMENT
                                                         800-288-
                                                         2020 TX
                                                         92520
09/28/2020   Expense             AT&T      Cell Phone    Card#2282
                                                         7-ELEVEN      160.50
                                                         41069
                                                         NASHVILLE
                                                         TN 926 7-
                                                         ELEVEN
                                                         41069
                                                         NASHVILLE
                                                         TN 92620
                                                         0270305982
                                                         58
09/28/2020   Expense                       Fuel          Card#2282
                                                         4474           20.13
                                                       CLEECES
                                                       FERRY R IN
                                                       *HOOPER
                                                       4474
                                                       CLEECES
                                                       FERRY R IN
                                                       *HOOPER
                                                       FARM 615-
                                                       2551777 TN
                                 HOOPER    Materials & 92520
09/28/2020   Expense             FARM      Supplies    Card#2282       896.00
                                           Wages       Check
                                           (Hourly) -  20045
09/28/2020   Check     20045               Regular Pay Check           679.19
                                           Wages       Check
                                           (Hourly) -  20044
09/28/2020   Check     20044               Regular Pay Check           641.84
                                           Wages       Check
                                           (Hourly) -  20043
09/28/2020   Check     20043               Regular Pay Check           781.38




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 26 of 44
                                                            System-
                                                            recorded fee
                                                            for
                                                            QuickBooks
                                                            Payments.
                                                            Fee-name:
                                              Bank          DiscountRat
                                 QuickBooks   Charges &     eFee, fee-
09/27/2020   Expense             Payments     Fees          type: Daily.      9.10
                                 BLACKFOX     Materials &   Check 911
09/25/2020   Check               FARMS        Supplies      Check
                                                            190AWWV         385.00
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                                          190AWWV
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                              Wages       1474773861
                                              (Hourly) -  LIVINGSCA
09/25/2020   Expense                          Regular Pay PES
                                                          190AWWV            79.50
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                                          190AWWV
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                              Wages       1474773861
                                              (Hourly) -  LIVINGSCA
09/25/2020   Expense                          Regular Pay PES
                                                          190AWWV          1,811.48
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                                          190AWWV
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                              Wages       1474773861
                                              (Hourly) -  LIVINGSCA
09/25/2020   Expense                          Regular Pay PES
                                                          O'REILLY         3,037.80
                                                          AUTO P
                                                          NASHVILLE
                                                          TN 92
                                                          O'REILLY
                                                          AUTO P
                                                          NASHVILLE
                                                          TN 92520
                                                          0269445486
                                              Repairs &   11
09/25/2020   Expense                          Maintenance Card#2282           8.12
                                              Wages       Check
                                              (Hourly) -  20038
09/24/2020   Check     20038                  Regular Pay Check             769.73




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24     Desc Main
                                        Document     Page 27 of 44
                                                    4305
                                                    HARDING
                                                    PIKE
                                                    FEDEX
                                                    OFFIC17
                                                    4305
                                                    HARDING
                                                    PIKE
                                                    FEDEX
                                                    OFFIC1710
                                      Shipping,     NASHVILLE
                                      Freight &     TN 92320
09/24/2020   Expense                  Delivery      Card#2282
                                                    MOBILE           2.72
                                                    MINI
                                                    8004561751
                                                    18607483
                                                    MOBILE
                                                    MINI
                                                    8004561751
                                                    1860748362
                                      Rent &        JAMES
                          MOBILE      Lease         LIVINGSTO
09/24/2020   Expense      MINI        (Buildings)   N
                                                    6401           163.11
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EART 6401
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EARTH CE
                                                    NASHVILLE
                          LIVING      Materials &   TN 92220
09/24/2020   Expense      EARTH       Supplies      Card#2282
                                                    4225            71.04
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    4225
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    NURSE 615-
                                                    2443478 TN
                          NASHVILLE Materials &     92320
09/24/2020   Expense      NURSERY Supplies          Card#2282       33.87
                                                    System-
                                                    recorded fee
                                                    for
                                                    QuickBooks
                                                    Payments.
                                                    Fee-name:
                                     Bank           DiscountRat
                          QuickBooks Charges &      eFee, fee-
09/24/2020   Expense      Payments   Fees           type: Daily.    10.00




   Case 3:20-bk-03561   Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                   Document     Page 28 of 44
                                                  4474
                                                  CLEECES
                                                  FERRY R IN
                                                  *HOOPER
                                                  4474
                                                  CLEECES
                                                  FERRY R IN
                                                  *HOOPER
                                                  FARM 615-
                                                  2551777 TN
                          HOOPER    Materials &   92220
09/23/2020   Expense      FARM      Supplies      Card#2282
                                                  WASTE         560.00
                                              MANAGEM
                                              ENT
                                              INTERNET
                                              90490
                                              WASTE
                                              MANAGEM
                                              ENT
                                              INTERNET
                                    Dump &    9049038216
                          Waste     Waste     S
                          Managemen Managemen LIVINGSTO
09/23/2020   Expense      t         t         N JAMES
                                              MOBILE            323.95
                                                  MINI
                                                  8004561751
                                                  18607483
                                                  MOBILE
                                                  MINI
                                                  8004561751
                                                  1860748362
                                    Rent &        JAMES
                          MOBILE    Lease         LIVINGSTO
09/23/2020   Expense      MINI      (Buildings)   N
                                                  MOBILE       1,783.14
                                                  MINI
                                                  8004561751
                                                  18607483
                                                  MOBILE
                                                  MINI
                                                  8004561751
                                                  1860748362
                                    Rent &        JAMES
                          MOBILE    Lease         LIVINGSTO
09/23/2020   Expense      MINI      (Buildings)   N            1,786.00
                                                  HOOPER
                                                  FARMS, IN
                                                  SALE
                                                  921598620
                                                  HOOPER
                                                  FARMS, IN
                                                  SALE
                          HOOPER    Materials &   9215986202
09/23/2020   Expense      FARM      Supplies      JAMES
                                                  5304 W        537.60
                                                  HARDING
                                                  PIKE HART
                                                  ACE HDWE
                                                  5304
                                                  HARDING
                                                  PIKE HART
                                                  ACE HDWE
                          HART ACE                NASHVILLE
                          HARDWAR Materials &     TN 92220
09/23/2020   Expense      E        Supplies       Card#2282     109.20




   Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                 Document     Page 29 of 44
                                                          147 Bear
                                                          Creek
                                                          FARM
                                                          BUREAU
                                                          HEA 147
                                                          Bear Creek
                                                          FARM
                                                          BUREAU
                                                          HEA 877-
                                                          874-8323
                                                          TN 92220
09/23/2020   Expense                        Insurance     Card#2282
                                                          147 Bear        39.75
                                                        Creek
                                                        FARM
                                                        BUREAU
                                                        HEA 147
                                                        Bear Creek
                                                        FARM
                                                        BUREAU
                                                        HEA 877-
                                                        874-8323
                                                        TN 92220
09/23/2020   Expense                        Insurance   Card#2282        223.00
                                            Wages       Check
                                            (Hourly) -  20040
09/22/2020   Check     20040                Regular Pay Check
                                                        8480 N           763.88
                                                          87TH ST
                                                          TULIP
                                                          WORLD
                                                          8666 8480 N
                                                          87TH ST
                                                          TULIP
                                                          WORLD
                                                          8666889547
                                 TULIP      Materials &   WI 92220
09/22/2020   Expense             WORLD      Supplies      Card#2282
                                                          4474           216.75
                                                        CLEECES
                                                        FERRY R IN
                                                        *HOOPER
                                                        4474
                                                        CLEECES
                                                        FERRY R IN
                                                        *HOOPER
                                                        FARM 615-
                                                        2551777 TN
                                 HOOPER     Materials & 92120
09/22/2020   Expense             FARM       Supplies    Card#2282       1,075.20
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/22/2020   Expense             Payments   Fees        type: Daily.      16.08
                                            Wages       Check
                                            (Hourly) -  20041
09/22/2020   Check     20041                Regular Pay Check            741.08
                                            Wages       Check
                                            (Hourly) -  20039
09/21/2020   Check     20039                Regular Pay Check            856.88




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 30 of 44
                                                    BP#663145
                                                    1ROCK
                                                    LEWISBUR
                                                    G TN 921
                                                    BP#663145
                                                    1ROCK
                                                    LEWISBUR
                                                    G TN 92120
                                                    0265420895
                                                    98
09/21/2020   Expense      BP          Fuel          Card#2282
                                                    One Apple      4.05
                                                    Park Way
                                                    APPLE.CO
                                                    MBIL One
                                                    Apple Park
                                                    Way
                                                    APPLE.CO
                                                    MBILL 866-
                                                    712-7753
                                                    CA 92020
09/21/2020   Expense      APPLE       Cell Phone    Card#2282
                                                    4225           0.99
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    4225
                                                    ASHLAND
                                                    CITY HW
                                                    NASHVILLE
                                                    NURSE 615-
                                                    2443478 TN
                          NASHVILLE Materials &     91820
09/21/2020   Expense      NURSERY Supplies          Card#2282
                                                    6401         442.46
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EART 6401
                                                    CENTENNI
                                                    AL BLV
                                                    LIVING
                                                    EARTH CE
                                                    NASHVILLE
                          LIVING      Materials &   TN 91720
09/21/2020   Expense      EARTH       Supplies      Card#2282
                                                    5714         191.19
                                                  CHARLOTT
                                                  E PIKE
                                                  O'REILLY
                                                  AU 5714
                                                  CHARLOTT
                                                  E PIKE
                                                  O'REILLY
                                                  AUTO P
                                                  NASHVILLE
                                      Repairs &   TN 91820
09/21/2020   Expense                  Maintenance Card#2282      113.27




   Case 3:20-bk-03561   Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                   Document     Page 31 of 44
                                                           5860 Trinity
                                                           Pkwy Ste 6
                                                           CARFAX
                                                           5860 Trinity
                                                           Pkwy Ste 6
                                                           CARFAX
                                                           *CARFAX.
                                                           CARFAX.C
                                             Office        OM VA
                                             Supplies &    92120
09/21/2020   Expense                         Software      Card#2282        99.99
                                                           KROGER
                                                           #527
                                                           BELLEVUE
                                                           TN 91920 5
                                                           KROGER
                                                           #527
                                                           BELLEVUE
                                             Meals -       TN 91920
                                             Employees     503300
09/21/2020   Expense             KROGER      (Meetings)    Card#2282
                                                           BP#663145        47.94
                                                           1ROCK
                                                           LEWISBUR
                                                           G TN 921
                                                           BP#663145
                                                           1ROCK
                                                           LEWISBUR
                                                           G TN 92120
                                                           0265420897
                                                           19
09/21/2020   Expense             BP          Fuel          Card#2282
                                                           One Apple        68.17
                                                           Park Way
                                                           APPLE.CO
                                                           MBIL One
                                                           Apple Park
                                                           Way
                                                           APPLE.CO
                                                           MBILL 866-
                                                           712-7753
                                                           CA 92020
09/21/2020   Expense             APPLE       Cell Phone    Card#2282
                                                           One Apple        25.12
                                                           Park Way
                                                           APPLE.CO
                                                           MBIL One
                                                           Apple Park
                                                           Way
                                                           APPLE.CO
                                                           MBILL 866-
                                                           712-7753
                                                           CA 92020
09/21/2020   Expense             APPLE       Cell Phone    Card#2282        10.94
                                 Pedro       Wages
                                 Versas      (Hourly) -    Check 910
09/21/2020   Check               Goodarrma   Regular Pay   Check          1,444.09
                                             Wages         Check
                                             (Hourly) -    20037
09/21/2020   Check     20037                 Regular Pay   Check           651.16




   Case 3:20-bk-03561          Doc 21     Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                         Document     Page 32 of 44
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                                 190AWWV
                                                 LIVINGS
                                                 PAYROLL
                                                 190AWWV
                                     Wages       1474773861
                                     (Hourly) -  LIVINGSCA
09/18/2020   Expense                 Regular Pay PES               79.50
                                                 System-
                                                 recorded fee
                                                 for
                                                 QuickBooks
                                                 Payments.
                                                 Fee-name:
                                     Bank        DiscountRat
                          QuickBooks Charges & eFee, fee-
09/18/2020   Expense      Payments   Fees        type: Daily.
                                                 440 Terry          2.25
                                                   Ave N
                                                   Amazon.co
                                                   m*M46H
                                                   440 Terry
                                                   Ave N
                                                   Amazon.co
                                                   m*M46H
                                      Office       Amzn.combi
                                      Supplies &   ll WA 91720
09/18/2020   Expense      AMAZON      Software     Card#2282
                                                   190AWWV        218.48
                                                  LIVINGS
                                                  PAYROLL
                                                  190AWWV
                                                  190AWWV
                                                  LIVINGS
                                                  PAYROLL
                                                  190AWWV
                                      Wages       1474773861
                                      (Hourly) -  LIVINGSCA
09/18/2020   Expense                  Regular Pay PES
                                                  190AWWV        2,975.19
                                                  LIVINGS
                                                  PAYROLL
                                                  190AWWV
                                                  190AWWV
                                                  LIVINGS
                                                  PAYROLL
                                                  190AWWV
                                      Wages       1474773861
                                      (Hourly) -  LIVINGSCA
09/18/2020   Expense                  Regular Pay PES            1,832.82
                                                  KROGER
                                                  #527
                                                  BELLEVUE
                                                  TN 91620 5
                                                  KROGER
                                                  #527
                                                  BELLEVUE
                                      Meals -     TN 91620
                                      Employees 501281
09/17/2020   Expense      KROGER      (Meetings) Card#2282         72.73




   Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                 Document     Page 33 of 44
                                                         System-
                                                         recorded fee
                                                         for
                                                         QuickBooks
                                                         Payments.
                                                         Fee-name:
                                          Bank           DiscountRat
                               QuickBooks Charges &      eFee, fee-
09/17/2020   Expense           Payments   Fees           type:
                                                         6401 Daily.       4.25
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EART 6401
                                                         CENTENNI
                                                         AL BLV
                                                         LIVING
                                                         EARTH CE
                                                         NASHVILLE
                               LIVING      Materials &   TN 91520
09/17/2020   Expense           EARTH       Supplies      Card#2282
                                                         6214              5.00
                                                       CHARLOTT
                                                       E PIKE
                                                       DISCOUNT-
                                                       TI 6214
                                                       CHARLOTT
                                                       E PIKE
                                                       DISCOUNT-
                                                       TIRE-T
                                                       NASHVILLE
                               Discount                TN 91620
09/17/2020   Expense           Tire        Auto Repair Card#2282
                                                       628 OLD          1,019.74
                                                         HICKORY
                                                         BLV IN
                                                         *STONETR
                                                         628 OLD
                                                         HICKORY
                                                         BLV IN
                                                         *STONETR
                                                         EE M 615-
                                                         6462208 TN
                               STONETRE    Materials &   91620
09/17/2020   Expense           E MULCH     Supplies      Card#2282       712.80
                               CHILTON
                               TURF       Repairs &   Check 908
09/16/2020   Check     908     CENTER     Maintenance Check
                                                      INTUIT             530.75
                                                      PYMT
                                                      SOLN
                                                      INTUITPMT
                                                      S 524
                                                      INTUIT
                                                      PYMT
                                                      SOLN
                                                      INTUITPMT
                                                      S
                                                      5247719924
                                                      94446
                                          Bank        9215986202
                               QuickBooks Charges & LIVINGSCA
09/16/2020   Expense           Payments   Fees        PES INC           1,138.50




   Case 3:20-bk-03561        Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 34 of 44
                                                            628 OLD
                                                            HICKORY
                                                            BLV IN
                                                            *STONETR
                                                            628 OLD
                                                            HICKORY
                                                            BLV IN
                                                            *STONETR
                                                            EE M 615-
                                                            6462208 TN
                                 STONETRE Materials &       91520
09/16/2020   Expense             E MULCH  Supplies          Card#2282
                                                            5304          219.60
                                                            HARDING
                                                            PIKE HART
                                                            ACE HDWE
                                                            5304
                                                            HARDING
                                                            PIKE HART
                                                            ACE HDWE
                                 HART ACE                   NASHVILLE
                                 HARDWAR Materials &        TN 91520
09/16/2020   Expense             E        Supplies          Card#2282
                                                            INTUIT        100.93
                                                            PYMT
                                                            SOLN
                                                            INTUITPMT
                                                            S 524
                                                            INTUIT
                                                            PYMT
                                                            SOLN
                                                            INTUITPMT
                                                            S
                                                            5247719924
                                                            94446
                                              Bank          9215986202
                                 QuickBooks   Charges &     LIVINGSCA
09/16/2020   Expense             Payments     Fees          PES INC        10.00
                                 GRASSRO
                                 OTS SOD      Materials &   Check 909
09/16/2020   Check               FARM         Supplies      Check        3,137.60
                                              Wages         Check
                                              (Hourly) -    20035
09/15/2020   Check     20035                  Regular Pay   Check
                                                            600 NORTH     670.33
                                                            POINT PKW
                                                            AT&T*BILL
                                                            P 600
                                                            NORTH
                                                            POINT PKW
                                                            AT&T*BILL
                                                            PAYME
                                                            8003310500
                                                            GA 91420
09/15/2020   Expense             AT&T         Cell Phone    Card#2282     488.96
                                                        845 Bell Rd
                                                        SQ *GLB
                                                        FINANCI
                                                        gos 845 Bell
                                                        Rd SQ *GLB
                                           Accounting FINANCI
                                 GlB       &            gosq.com
                                 FINANCIAL Administrati TN 91420
09/15/2020   Expense             GROUP     ve           Card#2282         175.00




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 35 of 44
                                                         5304
                                                         HARDING
                                                         PIKE HART
                                                         ACE HDWE
                                                         5304
                                                         HARDING
                                                         PIKE HART
                                                         ACE HDWE
                                 HART ACE                NASHVILLE
                                 HARDWAR Materials &     TN 91420
09/15/2020   Expense             E        Supplies       Card#2282       16.51
                                                         440 Terry
                                                         Ave N
                                                         AMZN Mktp
                                                         US*M4 440
                                                         Terry Ave N
                                                         AMZN Mktp
                                                         US*M4
                                                         Amzn.combi
                                                         ll WA 91420
09/15/2020   Expense             AMAZON    Tools         Card#2282       43.98
                                 STEVE
                                 MARTIN    Materials &   Check 907
09/15/2020   Check               NURSERY   Supplies      Check         2,255.00
                                           Wages         Check
                                           (Hourly) -    20034
09/15/2020   Check     20034               Regular Pay   Check          688.60
                                           Wages         Check
                                           (Hourly) -    20036
09/14/2020   Check     20036               Regular Pay   Check          672.97
                                                        845 Bell Rd
                                                        SQ *GLB
                                                        FINANCI
                                                        gos 845 Bell
                                                        Rd SQ *GLB
                                           Accounting FINANCI
                                           &            gosq.com
                                           Administrati TN 91120
09/14/2020   Expense                       ve           Card#2282
                                                        440 Terry       350.00
                                                         Ave N
                                                         Amazon.co
                                                         m*MU73
                                                         440 Terry
                                                         Ave N
                                                         Amazon.co
                                                         m*MU73
                                                         Amzn.combi
                                                         ll WA 91320
09/14/2020   Expense             AMAZON    Tools         Card#2282
                                                         LOWE'S          74.77
                                                         #629 7034
                                                         CHARL
                                                         NASHVILL
                                                         LOWE'S
                                                         #629 7034
                                                         CHARL
                                                         NASHVILLE
                                                         TN 91220
                                           Materials &   036422
09/14/2020   Expense             LOWE'S    Supplies      Card#2282       39.94




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 36 of 44
                                                         CAIRO
                                                         STOP INC
                                                         NASHVILLE
                                                         TN 913
                                                         CAIRO
                                                         STOP INC
                                                         NASHVILLE
                                                         TN 91320
                                 CAIRO                   259727
09/14/2020   Expense             STOP INC    Fuel        Card#2282
                                                         612 OLD            5.77
                                                        HICKORY
                                                        BLVD CAR
                                                        WASH P
                                                        612 OLD
                                                        HICKORY
                                                        BLVD CAR
                                                        WASH
                                                        PLACE
                                                        NASHVILLE
                                            Repairs &   TN 91220
09/14/2020   Expense                        Maintenance Card#2282           4.00
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/14/2020   Expense             Payments   Fees        type:
                                                        5304 Daily.       14.08
                                                         HARDING
                                                         PIKE HART
                                                         ACE HDWE
                                                         5304
                                                         HARDING
                                                         PIKE HART
                                                         ACE HDWE
                                 HART ACE                NASHVILLE
                                 HARDWAR Materials &     TN 91220
09/14/2020   Expense             E        Supplies       Card#2282        13.53
                                          Wages          Check
                                          (Hourly) -     20031
09/14/2020   Check     20031              Regular Pay    Check           672.08
                                          Wages          Check
                                          (Hourly) -     20030
09/14/2020   Check     20030              Regular Pay    Check           627.57
                                          Wages          Check
                                          (Hourly) -     20032
09/14/2020   Check     20032              Regular Pay    Check           739.46
                                          Wages          Check
                                          (Hourly) -     20033
09/11/2020   Check     20033              Regular Pay    Check
                                                         190AWWV       11,200.00
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
09/11/2020   Expense                         Regular Pay PES              81.00




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 37 of 44
                                                          190AWWV
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                                          190AWWV
                                                          LIVINGS
                                                          PAYROLL
                                                          190AWWV
                                              Wages       1474773861
                                              (Hourly) -  LIVINGSCA
09/11/2020   Expense                          Regular Pay PES
                                                          190AWWV        1,599.67
                                                        LIVINGS
                                                        PAYROLL
                                                        190AWWV
                                                        190AWWV
                                                        LIVINGS
                                                        PAYROLL
                                                        190AWWV
                                            Wages       1474773861
                                            (Hourly) -  LIVINGSCA
09/11/2020   Expense                        Regular Pay PES              2,807.59
                                            Wages       Check
                                            (Hourly) -  20028
09/10/2020   Check                          Regular Pay Check             663.60
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/10/2020   Expense             Payments   Fees        type:
                                                        6401 Daily.        10.00
                                                            CENTENNI
                                                            AL BLV
                                                            LIVING
                                                            EART 6401
                                                            CENTENNI
                                                            AL BLV
                                                            LIVING
                                                            EARTH CE
                                                            NASHVILLE
                                 LIVING       Materials &   TN 90820
09/10/2020   Expense             EARTH        Supplies      Card#2282       5.76
                                 C & G TURF   Rent &
                                 MANAGEM      Lease         Check 906
09/10/2020   Check               ENT          (Buildings)   Check        2,000.00
                                              Wages         Check
                                              (Hourly) -    20027
09/09/2020   Check     20027                  Regular Pay   Check         683.55
                                                            1009
                                                            MAPLE
                                                            STREET
                                                            EARTHWAY
                                                            PROD 1009
                                                            MAPLE
                                                            STREET
                                                            EARTHWAY
                                                            PRODUC
                                                            5748487491
                                 Earthway     Materials &   IN 90820
09/09/2020   Expense             Products     Supplies      Card#2282      91.34




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 38 of 44
                                                          600 51ST
                                                          AVE N
                                                          Tennessee
                                                          Contr 600
                                                          51ST AVE N
                                                          Tennessee
                                                          Contr 615-
                                 TN         Rent &        292-2989
                                 CONTRACT   Leased        TN 90820
09/09/2020   Expense             OR         Equipment     Card#2282      387.84
                                 ADVANCED
                                 TURF       Materials &   Check 905
09/09/2020   Check               SOLUTION   Supplies      Check        12,094.00
                                            Bank
                                            Charges &     Overdraft
09/09/2020   Check     20028                Fees          Item Fee        38.00
                                            Wages
                                            (Hourly) -    Check 2003
09/09/2020   Check     2003                 Regular Pay   Check          610.51
                                            Wages         Check
                                            (Hourly) -    20012
09/09/2020   Check     20012                Regular Pay   Check          683.47
                                            Wages         Check
                                            (Hourly) -    20026
09/09/2020   Check     20026                Regular Pay   Check          705.53
                                            Wages         Check
                                            (Hourly) -    20029
09/08/2020   Check     20029                Regular Pay   Check
                                                          117            641.69
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124
                                                          117
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124430
                                            Materials &   NY 90420
09/08/2020   Expense                        Supplies      Card#2282
                                                          117            463.50
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124
                                                          117
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124430
                                            Materials &   NY 90620
09/08/2020   Expense                        Supplies      Card#2282
                                                          6400          1,941.55
                                                          CHARLOTT
                                                          E PIKE
                                                          CORKYS
                                                          BBQ 6400
                                                          CHARLOTT
                                                          E PIKE
                                                          CORKYS
                                                          BBQ
                                            Meals -       NASHVILLE
                                            Employees     TN 90620
09/08/2020   Expense                        (Meetings)    Card#2282       45.84




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 39 of 44
                                                         212 WHITE
                                                         BRIDGE PI
                                                         WHITE
                                                         BRIDG 212
                                                         WHITE
                                                         BRIDGE PI
                                                         WHITE
                                                         BRIDGE AU
                                                         NASHVILLE
                                                         TN 90520
09/08/2020   Expense                         Fuel        Card#2282
                                                         ATM            37.15
                                                        Withdrawal
                                                        6110 HWY
                                                        231 SOU
                                                        ATM
                                                        Withdrawal
                                                        6110 HWY
                                                        231 SOUTH
                                                        CASTALIAN
                                                        TN 90720
                                            Materials & 004255
09/08/2020   Expense                        Supplies    Card#2282       53.00
                                            Wages       Check
                                            (Hourly) -  20025
09/08/2020   Check     20025                Regular Pay Check          637.68
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/06/2020   Expense             Payments   Fees        type: Daily.     5.04
                                                        System-
                                                        recorded fee
                                                        for
                                                        QuickBooks
                                                        Payments.
                                                        Fee-name:
                                            Bank        DiscountRat
                                 QuickBooks Charges & eFee, fee-
09/06/2020   Expense             Payments   Fees        type: Daily.     5.74
                                            Wages       Check
                                            (Hourly) -  20024
09/04/2020   Check     20024                Regular Pay Check
                                                        190AWWV        596.19
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                                         190AWWV
                                                         LIVINGS
                                                         PAYROLL
                                                         190AWWV
                                             Wages       1474773861
                                             (Hourly) -  LIVINGSCA
09/04/2020   Expense                         Regular Pay PES           129.50




   Case 3:20-bk-03561          Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                        Document     Page 40 of 44
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                           Wages       1474773861
                                           (Hourly) -  LIVINGSCA
09/04/2020   Expense                       Regular Pay PES
                                                       190AWWV       1,551.04
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                                       190AWWV
                                                       LIVINGS
                                                       PAYROLL
                                                       190AWWV
                                           Wages       1474773861
                                           (Hourly) -  LIVINGSCA
09/04/2020   Expense                       Regular Pay PES
                                                       5304          2,797.61
                                                       HARDING
                                                       PIKE HART
                                                       ACE HDWE
                                                       5304
                                                       HARDING
                                                       PIKE HART
                                                       ACE HDWE
                               HART ACE                NASHVILLE
                               HARDWAR Materials &     TN 90320
09/04/2020   Expense           E        Supplies       Card#2282
                                                       628 OLD         32.71
                                                       HICKORY
                                                       BLV IN
                                                       *STONETR
                                                       628 OLD
                                                       HICKORY
                                                       BLV IN
                                                       *STONETR
                                                       EE M 615-
                                                       6462208 TN
                               STONETRE   Materials &  90320
09/04/2020   Expense           E MULCH    Supplies     Card#2282       91.80
                               SOUTHERN   Materials &  Check 907
09/04/2020   Check     907     GROWERS    Supplies     Check         1,116.93
                                          Wages
                                          (Hourly) -  Check 2011
09/04/2020   Check                        Regular Pay Check           648.99
                                                      System-
                                                      recorded fee
                                                      for
                                                      QuickBooks
                                                      Payments.
                                                      Fee-name:
                                          Bank        DiscountRat
                               QuickBooks Charges & eFee, fee-
09/03/2020   Expense           Payments   Fees        type: Daily.      1.00




   Case 3:20-bk-03561        Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                      Document     Page 41 of 44
                                                          NES
                                                          POWER
                                                          UTILITY
                                                          7041 S
                                                          JAMES NES
                                                          POWER
                                                          UTILITY
                                                          7041 S
                                                          JAMES
                                                          LIVINGSTO
09/03/2020   Expense                        Utilities     N
                                                          6401           95.86
                                                        CENTENNI
                                                        AL BLV
                                                        LIVING
                                                        EART 6401
                                                        CENTENNI
                                                        AL BLV
                                                        LIVING
                                                        EARTH CE
                                                        NASHVILLE
                                LIVING      Materials & TN 90120
09/03/2020   Expense            EARTH       Supplies    Card#2282        64.00
                                                        OUTGOING
                                                        WIRE
                                                        Heartland
                                                        Payroll
                                                        OUTGOING
                                                        WIRE
                                            Wages       Heartland
                                            (Hourly) -  Payroll
09/03/2020   Expense                        Regular Pay Solutions      1,456.82
                                            Bank
                                            Charges & Wire
09/03/2020   Expense                        Fees        Transfer Fee     25.00
                                            Bank
                                            Charges & NSF Item
09/02/2020   Check     2011                 Fees        Fee
                                                        700 2ND          38.00
                                                        AVE
                                                        SOUTH #
                                                        DAVIDSON
                                                        CO 700 2ND
                                                        AVE
                                                        SOUTH #
                                                        DAVIDSON
                                                        CO CLE
                                                        NASHVILLE
                                                        TN 90120
09/02/2020   Expense                        Local Taxes Card#2282
                                                        117               3.06
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124
                                                          117
                                                          BARROW
                                                          STREET
                                                          VENMO
                                                          8558124430
                                            Materials &   NY 90120
09/02/2020   Expense                        Supplies      Card#2282     133.90




   Case 3:20-bk-03561         Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                         Document     Page 42 of 44
                                                          6401
                                                          CENTENNI
                                                          AL BLV
                                                          LIVING
                                                          EART 6401
                                                          CENTENNI
                                                          AL BLV
                                                          LIVING
                                                          EARTH CE
                                                          NASHVILLE
                                LIVING      Materials &   TN 83120
09/02/2020   Expense            EARTH       Supplies      Card#2282         5.00
                                                          ROBINHOO
                                                          D Funds
                                                          1464364776
                                                          S Ja
                                                          ROBINHOO
                                                          D Funds
                                                          1464364776
                                                          S James
09/02/2020   Expense                        Retirement    Livingston     5,000.00
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                           Bank           DiscountRat
                                QuickBooks Charges &      eFee, fee-
09/02/2020   Expense            Payments   Fees           type: Daily.      4.50
                                           Bank
                                           Charges &      Overdraft
09/01/2020   Check                         Fees           Item Fee         38.00
                                           Wages
                                           (Hourly) -     Check 2010
09/01/2020   Check     2010                Regular Pay    Check           667.77
                                                          System-
                                                          recorded fee
                                                          for
                                                          QuickBooks
                                                          Payments.
                                                          Fee-name:
                                           Bank           DiscountRat
                                QuickBooks Charges &      eFee, fee-
09/01/2020   Expense            Payments   Fees           type:
                                                          6100 Daily.       4.75
                                                          CENTENNI
                                                          AL BLV
                                                          ENGLAND
                                                          ERO 6100
                                                          CENTENNI
                                                          AL BLV
                                                          ENGLAND
                                England                   EROSION
                                Erosion,                  NASHVILLE
                                Seed &      Materials &   TN 83120
09/01/2020   Expense            Supply      Supplies      Card#2282       459.42




   Case 3:20-bk-03561         Doc 21      Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                         Document     Page 43 of 44
                                                 628 OLD
                                                 HICKORY
                                                 BLV IN
                                                 *STONETR
                                                 628 OLD
                                                 HICKORY
                                                 BLV IN
                                                 *STONETR
                                                 EE M 615-
                                                 6462208 TN
                          STONETRE Materials &   83120
09/01/2020   Expense      E MULCH  Supplies      Card#2282    385.87
                                   Bank
                                   Charges &     NSF Item
09/01/2020   Expense               Fees          Fee
                                                 PENN          38.00
                                                 NATIONAL
                                                 IN RECUR
                                                 PMTS 800
                                                 PENN
                                                 NATIONAL
                                                 IN RECUR
                                                 PMTS
                                                 8000271667
                                     General     C230961349
                                     Liability   LIVINGSTO
09/01/2020   Expense                 Insurance   N JAMES      104.82




   Case 3:20-bk-03561   Doc 21    Filed 10/23/20 Entered 10/23/20 15:12:24   Desc Main
                                 Document     Page 44 of 44
